          Case 2:19-cv-00018-GMN-NJK Document 44 Filed 09/21/20 Page 1 of 1




 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7   JAMES M. HERNDON,
                                                          Case No.: 2:19-cv-00018-GMN-NJK
 8          Plaintiff(s),
                                                                         Order
 9   v.
                                                                  [Docket Nos. 41, 43]
10   CITY OF HENDERSON,
11          Defendant(s).
12         Pending before the Court is Plaintiff’s motion to compel discovery. Docket No. 41. Also
13 pending before the Court is Defendant’s motion to extend the response deadline, which attaches a
14 proposed responsive brief. Docket No. 43. The Court defers ruling at this time on the motion to
15 extend. Instead, Plaintiff must respond to the motion to extend by September 24, 2020. To the
16 extent Plaintiff wishes to file a reply to the motion to compel to address the arguments raised in
17 the proposed responsive brief, such reply must also be filed by September 24, 2020.
18         IT IS SO ORDERED.
19         Dated: September 21, 2020
20                                                             ______________________________
                                                               Nancy J. Koppe
21                                                             United States Magistrate Judge
22
23
24
25
26
27
28

                                                   1
